Exhibit 10.2

 

MORTGAGE, COLLATERAL REAL ESTATE MORTGAGE, DEED OF TRUST,

ASSIGNMENT OF AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT,
FIXTURE FILING AND FINANCING STATEMENT

 

FROM

 

VOYAGER OIL AND GAS, INC.

 

TO

 

BONNIE TURPIN

 

as Administrative Agent

 

and the Other Secured Persons

 

A CARBON, PHOTOGRAPHIC, OR OTHER REPRODUCTION OF THIS INSTRUMENT IS
SUFFICIENT AS A FINANCING STATEMENT.

 

--------------------------------------------------------------------------------


 

A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT.  IN CERTAIN STATES, A POWER
OF SALE MAY ALLOW THE TRUSTEE OR THE MORTGAGEE TO TAKE THE MORTGAGED PROPERTY
AND SELL IT WITHOUT GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE
MORTGAGOR UNDER THIS INSTRUMENT.

 

THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

 

THIS INSTRUMENT SECURES PAYMENT OF FUTURE ADVANCES.

 

THIS INSTRUMENT COVERS PROCEEDS OF MORTGAGED PROPERTY.

 

THIS INSTRUMENT COVERS MINERALS AND OTHER SUBSTANCES OF VALUE WHICH MAY BE
EXTRACTED FROM THE EARTH (INCLUDING WITHOUT LIMITATION OIL AND GAS) AND THE
ACCOUNTS RELATED THERETO, WHICH WILL BE FINANCED AT THE WELLHEADS OF THE WELL OR
WELLS LOCATED ON THE PROPERTIES DESCRIBED IN THE EXHIBIT HERETO.  THIS FINANCING
STATEMENT IS TO BE FILED OR FILED FOR RECORD, AMONG OTHER PLACES, IN THE REAL
ESTATE RECORDS OR SIMILAR RECORDS OF THE RECORDERS OF THE COUNTIES LISTED ON THE
EXHIBIT HERETO AND WITH A CLERK OF COURT.  THE MORTGAGOR HAS AN INTEREST OF
RECORD IN THE REAL ESTATE AND IMMOVABLE PROPERTY CONCERNED, WHICH INTEREST IS
DESCRIBED IN THE EXHIBIT ATTACHED HERETO.

 

PORTIONS OF THE MORTGAGED PROPERTY ARE GOODS WHICH ARE OR ARE TO BECOME AFFIXED
TO OR FIXTURES ON THE LAND DESCRIBED IN OR REFERRED TO IN THE EXHIBIT HERETO. 
THIS FINANCING STATEMENT IS TO BE FILED FOR RECORD OR RECORDED, AMONG OTHER
PLACES, IN THE REAL ESTATE RECORDS OR SIMILAR RECORDS OF EACH COUNTY IN WHICH
SAID LAND OR ANY PORTION THEREOF IS LOCATED AND WITH A CLERK OF COURT.  THE
MORTGAGOR IS THE OWNER OF RECORD INTEREST IN THE REAL ESTATE CONCERNED.  THIS
INSTRUMENT IS ALSO TO BE INDEXED IN THE INDEX OF FINANCING STATEMENTS OR THE UCC
RECORDS.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

Section 1.01

Terms Defined Above

3

Section 1.02

UCC and Other Defined Terms

3

Section 1.03

Definitions

4

 

 

 

ARTICLE II

GRANT OF LIEN AND SECURED OBLIGATIONS

 

 

Section 2.01

Grant of Liens

6

Section 2.02

Grant of Security Interest

7

Section 2.03

Secured Obligations

8

Section 2.04

Fixture Filing, Etc.

8

Section 2.05

Pro Rata Benefit

8

 

 

 

ARTICLE III

ASSIGNMENT OF AS-EXTRACTED COLLATERAL

 

 

Section 3.01

Assignment

9

Section 3.02

No Modification of Payment Obligations

10

 

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

 

Section 4.01

Title

10

Section 4.02

Perfected Liens; Defend Title

10

Section 4.03

Not a Foreign Person

11

Section 4.04

Power to Create Lien and Security

11

Section 4.05

Revenue and Cost Bearing Interest

11

Section 4.06

Rentals Paid; Leases in Effect

11

Section 4.07

Operation By Third Parties

12

Section 4.08

Abandon, Sales

12

Section 4.09

Failure to Perform

12

 

 

 

ARTICLE V

RIGHTS AND REMEDIES

 

 

Section 5.01

Event of Default

12

Section 5.02

Foreclosure and Sale

12

Section 5.03

Substitute Trustees and Agents

14

Section 5.04

Judicial Foreclosure; Receivership

14

Section 5.05

Separate Sales

14

Section 5.06

Possession of Mortgaged Property

14

Section 5.07

Occupancy After Foreclosure

15

Section 5.08

Remedies Cumulative, Concurrent and Nonexclusive

15

 

--------------------------------------------------------------------------------


 

Section 5.09

No Release of Obligations

15

Section 5.10

Release of and Resort to Collateral

16

Section 5.11

Waiver of Redemption, Notice and Marshalling of Assets, Etc.

16

Section 5.12

Discontinuance of Proceedings

16

Section 5.13

Application of Proceeds

16

Section 5.14

Resignation of Operator

17

Section 5.15

Indemnity

17

 

 

 

ARTICLE VI

THE TRUSTEE

 

 

Section 6.01

Duties, Rights, and Powers of Trustee

17

Section 6.02

Successor Trustee

18

Section 6.03

Retention of Moneys

18

 

 

 

ARTICLE VII

MISCELLANEOUS

 

 

Section 7.01

Instrument Construed as Mortgage, Etc.

18

Section 7.02

Releases

19

Section 7.03

Severability

19

Section 7.04

Successors and Assigns

19

Section 7.05

Satisfaction of Prior Encumbrance

20

Section 7.06

Application of Payments to Certain Obligations

19

Section 7.07

Nature of Covenants

19

Section 7.08

Notices

20

Section 7.09

Counterparts

20

Section 7.10

Governing Law

20

Section 7.11

Financing Statement; Fixture Filing

20

Section 7.12

Execution of Financing Statements

20

Section 7.13

Exculpation Provisions

21

Section 7.14

References

21

 

 

 

ARTICLE VIII

STATE SPECIFIC PROVISIONS

 

 

Section 8.01

Special North Dakota Provisions

22

 

 

 

Exhibit A — Oil and Gas Property

 

 

--------------------------------------------------------------------------------


 

THIS MORTGAGE, COLLATERAL REAL ESTATE MORTGAGE, DEED OF TRUST, ASSIGNMENT OF
AS-EXTRACTED COLLATERAL, SECURITY AGREEMENT, FIXTURE FILING AND FINANCING
STATEMENT (this “Mortgage”) is entered into as of September     , 2010 (the
“Effective Date”) by VOYAGER OIL & GAS, INC., a Delaware corporation (the
“Mortgagor”), in favor of (i) BONNIE TURPIN, as Administrative Agent (the
“Mortgagee”), and the Other Secured Persons with respect to all Mortgaged
Properties located in the Deed of Trust State and (ii) the Mortgagee for its
benefit and the benefit of the Other Secured Parties with respect to all
Mortgaged Properties located in the Mortgage State and with respect to all UCC
Collateral.

 

R E C I T A L S

 

A.            On the even date herewith, Mortgagor, as borrower, the Lenders,
the Mortgagee, as administrative agent for the Lenders and others, executed a
Promissory Note (such agreement, as may from time to time be amended or
supplemented, the “Promissory Note”) pursuant to such, upon the terms and
conditions stated therein, the Lenders agreed to make loans and other to the
Mortgagor.

 

B.            On the even date herewith, the Mortgagor, each of the signatories
thereto and the Mortgagee executed a Security Agreement (such agreement, as may
from time to time be amended or supplemented, the “Security Agreement”) pursuant
to which, upon the terms and conditions stated therein, the Mortgagor has agreed
to grant a security interest to the Mortgagee in all of its assets as specified
therein (the Promissory Note and the Security Agreement collectively being the
“Secured Transaction Documents”).

 

C.            The Mortgagee and the Other Secured Persons have conditioned their
obligations under the Secured Transaction Documents upon the execution and
delivery by the Mortgagor of this Mortgage, and the Mortgagor has agreed to
enter into this Mortgage to secure all obligations owing to the Mortgagee and
the Other Secured Persons under the Secured Transaction Documents.

 

D.            Therefore, in order to comply with the terms and conditions of the
Secured Transaction Documents and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Mortgagor hereby
agrees as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.01          Terms Defined Above.  As used in this Mortgage, each term
defined above has the meaning indicated above.

 

Section 1.02          UCC and Other Defined Terms.  Unless otherwise defined in
the Applicable UCC, each capitalized term used in this Mortgage and not defined
in this Mortgage shall have the meaning ascribed to such term in the Promissory
Note.  Any capitalized term not defined in either this Mortgage or the
Promissory Note shall have the meaning ascribed to such term in the Applicable
UCC.

 

--------------------------------------------------------------------------------


 

Section 1.03          Definitions.

 

“Applicable UCC” means the provisions of the Uniform Commercial Code presently
in effect in the jurisdiction in which the relevant Collateral is situated.

 

“Collateral” means collectively all the Mortgaged Property and all the UCC
Collateral.

 

“Deed of Trust State” has the meaning ascribed such term in Section 2.01.

 

“Event of Default” has the meaning ascribed to such term in Section 5.01.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates and the
lands and premises covered or affected thereby now or hereafter acquired by the
Mortgagor in and to oil and gas leases, oil, gas and mineral leases, or other
liquid or gaseous hydrocarbon leases, fee interests, surface interests, mineral
fee interests, overriding royalty and royalty interests, net profit interests
and production payment interests, including any reserved or residual interests
of whatever nature, in each case, which are described on Exhibit A; provided
that, it is the intent of the Mortgagor all of its interests be subject to the
Lien of this Mortgage even if (i) its interests on Exhibit A shall be
incorrectly described or a description of a part or all of such property or the
Mortgagor’s interests therein be omitted limited to particular lands, specified
depths or particular types of property interests or (ii) such properties or
interests may be hereafter acquired.

 

“Hydrocarbons” means all oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom and all other minerals which may be
produced and saved from or attributable to the Oil and Gas Properties of the
Mortgagor, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests of the Mortgagor or other properties constituting Oil and Gas
Properties of the Mortgagor.

 

“Indemnified Parties” means the Trustee, the Mortgagee, each Other Secured
Person and their officers, directors, employees, representatives, agents,
attorneys, accountants and experts.

 

“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties..

 

“Mortgaged Property” means the Oil and Gas Properties and other properties and
assets described in Section 2.01(a) through Section 2.01(e).

 

“Mortgage State” has the meaning ascribed such term in Section 2.01.

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the properties of
the Mortgagor now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all presently existing or future unitization, communitization, pooling
agreements and declarations of pooled

 

--------------------------------------------------------------------------------


 

units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of the Hydrocarbon Interests; (d) all operating
agreements, production sales or other contracts, farmout agreements, farm-in
agreements, area of mutual interest agreements, equipment leases and other
agreements which relate to any of the Hydrocarbon Interests or any interests
therein or to the production, sale, purchase, exchange, processing, handling,
storage, transporting or marketing of the Hydrocarbons from or attributable to
such Oil and Gas Properties of the Mortgagor; (e) all Hydrocarbons; (f) all
tenements, hereditaments, appurtenances and properties in any manner
appertaining, belonging, affixed or incidental to the Hydrocarbon Interests,
including all compressor sites, settling ponds and equipment or pipe yards; and
(g) all properties, rights, titles, interests and estates described or referred
to above whether now owned or hereinafter acquired, including any and all
property, real or personal, immoveable or moveable, situated upon, used, held
for use or useful in connection with the operating, working or development of
any of such Hydrocarbon Interests or property of the Mortgagor (excluding
drilling rigs, automotive equipment, rental equipment or other personal property
which may be on such premises for the purpose of drilling a well or for other
similar temporary uses) and including any and all oil wells, gas wells,
injection wells or other wells, buildings, structures, fuel separators, liquid
extraction plants, plant compressors, pumps, pumping units, pipelines, sales and
flow lines, gathering systems, field gathering systems, salt water disposal
facilities, tanks and tank batteries, fixtures, valves, fittings, machinery and
parts, engines, boilers, steam generation facilities, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements, servitudes licenses and
other surface and subsurface rights, together with all additions, substitutions,
replacements, accessions and attachments to any and all of the foregoing.

 

“Other Secured Persons” means each Lender under the Promissory Note and any
legal owner, holder, assignee or pledgee of any of the Secured Obligations.

 

“Paid In Full In Cash” means the irrevocable and indefeasible payment in full in
cash of all principal, interest (including interest accruing during the pendency
of an insolvency or liquidation proceeding, regardless of whether allowed or
allowable in such insolvency or liquidation proceeding) and premium, if any, on
all Loans outstanding under the Promissory Note.

 

“Post Default Rate” means the post default rate per annum set forth in the
Promissory Note applicable to past due payments.

 

“Secured Obligations” has the meaning assigned to such term in Section 2.03.

 

“Trustee” means Bonnie Turpin, whose address for notice hereunder is 130
Cheshire Lane, #101, Minnetonka, Minnesota 55305, and any successors and
substitutes in trust hereunder.

 

“UCC Collateral” means the property and other assets described in Section 2.02.

 

--------------------------------------------------------------------------------


 

ARTICLE II
GRANT OF LIEN AND SECURED OBLIGATIONS

 

Section 2.01          Grant of Liens.  To secure payment of the Secured
Obligations, the Mortgagor does by these presents hereby and subject to the
terms hereof:

 

(i)            GRANT, BARGAIN, SELL, ASSIGN, MORTGAGE, TRANSFER and CONVEY to
the Trustee, for the use and benefit of the Mortgagee and the Other Secured
Persons, all the following properties, rights and interests which are located in
(or cover or relate to such Oil and Gas Properties located in) the State of
Montana (the “Deed of Trust State”), TO HAVE AND TO HOLD unto the Trustee
forever to secure the Secured Obligations; and

 

(ii)           GRANT, BARGAIN, SELL, WARRANT, MORTGAGE, ASSIGN, TRANSFER,
PLEDGE, HYPOTHECATE and CONVEY AND, to the extent permitted by applicable law,
GRANT A POWER OF SALE to the Mortgagee, for its benefit and the benefit of the
Other Secured Persons, with mortgage covenants, and upon the statutory mortgage
condition for the breach of which this Mortgage may be subject to foreclosure as
provided by applicable law, all the following properties, rights and interests
which are located in (or cover or relate to properties located in) the State of
North Dakota (the “Mortgage State”):

 

(a)           All rights, titles, interests and estates now owned or hereafter
acquired by the Mortgagor in and to the Oil and Gas Properties described on
Exhibit A.

 

(b)           All rights, titles, interests and estates now owned or hereafter
acquired by the Mortgagor in and to all geological, geophysical, engineering,
accounting, title, legal and other technical or business data concerning the Oil
and Gas Properties, the Hydrocarbons or any other item of property which are in
the possession of the Mortgagor, and all books, files, records, magnetic media,
computer records and other forms of recording or obtaining access to such data.

 

(c)           All rights, titles, interests and estates now owned or hereafter
acquired by the Mortgagor in and to all Hydrocarbons.

 

(d)           Any property that may from time to time hereafter, by delivery or
by writing of any kind, be subjected to the Liens hereof by the Mortgagor or by
anyone on the Mortgagor’s behalf; and the Trustee and/or the Mortgagee are
hereby authorized to receive the same at any time as additional security
hereunder.

 

(e)           All of the rights, titles and interests of every nature whatsoever
now owned or hereafter acquired by the Mortgagor in and to the Oil and Gas
Properties described in Exhibit A and all other rights, titles, interests and
estates and every part and parcel thereof, including, without limitation, any
rights, titles, interests and estates as the same may be enlarged by the
discharge of any payments out of production or by the removal of any charges or
Permitted Encumbrances to which any of such Oil and Gas Properties or other
rights, titles, interests or estates are subject or otherwise; all rights of the
Mortgagor to Liens securing payment of proceeds from the sale of production from
any of such Oil and Gas Properties, together with any and all renewals and
extensions of any of such related rights, titles, interests or estates; all
contracts and agreements supplemental to or amendatory of or in substitution for
the contracts and agreements described or mentioned above; and any and all
additional interests of

 

--------------------------------------------------------------------------------


 

any kind hereafter acquired by the Mortgagor in and to the such related rights,
titles, interests or estates.

 

Any fractions or percentages specified on Exhibit A in referring to the
Mortgagor’s interests are solely for purposes of the warranties made by the
Mortgagor pursuant to Section 4.01 and Section 4.05 and shall in no manner limit
the quantum of interest affected by this Section 2.01 with respect to any Oil
and Gas Property or with respect to any unit or well identified on Exhibit A.

 

Section 2.02          Grant of Security Interest.  To further secure the Secured
Obligations, the Mortgagor hereby grants to the Mortgagee, for its benefit and
the benefit of the Other Secured Persons, a security interest in and to all of
the following (whether now or hereafter acquired by operation of law or
otherwise):

 

(a)           all Accounts;

 

(b)           all Deposit Accounts (other than payroll, withholding tax and
other fiduciary Deposit Accounts), all Commodities Accounts and all Securities
Accounts;

 

(c)           all Documents;

 

(d)           all General Intangibles (including, without limitation, rights in
and under any Payment Intangible, Swap Agreement or any Commodity Contract) and
all rights under insurance contracts and rights to insurance proceeds;

 

(e)           all Instruments;

 

(f)            all Goods (including, without limitation, all Inventory, all
Equipment and all Fixtures whether or not relating to the Mortgaged Property);

 

(g)           all Letter-of-Credit Rights (whether or not the letter of credit
is evidenced by a writing);

 

(h)           all As-Extracted Collateral from or attributable to the Oil and
Gas Properties;

 

(i)            all books and records pertaining to the Oil and Gas Properties;

 

(j)            all Fixtures;

 

(k)           all Hydrocarbons;

 

(l)            to the extent not otherwise included, any other property insofar
as the it consists of personal property of any kind or character defined in and
subject to the Applicable UCC; and

 

--------------------------------------------------------------------------------


 

(m)          to the extent not otherwise included, all Proceeds and products of
any and all of the foregoing and all collateral security, guarantees and other
Supporting Obligations given with respect to any of the foregoing.

 

Notwithstanding the foregoing, this Section 2.02 does not grant a security
interest in any (i) Auction-Rate Securities or (ii) personal property of the
Mortgagor that would otherwise be UCC Collateral, to the extent that such grant
is prohibited under any agreement relating to such property and the violation of
such prohibition would cause the Mortgagor to lose its interest in or rights
with respect to such property, except to the extent that Part 4 of Article 9 of
the Applicable UCC would render such prohibition ineffective.

 

Section 2.03          Secured Obligations.  This Mortgage is executed and
delivered by the Mortgagor to secure and enforce the following (the “Secured
Obligations”):

 

(a)           Payment of and performance of any and all indebtedness, fees,
interest, indemnities, reimbursements, obligations and liabilities of the
Mortgagor (including interest accruing during the pendency of an insolvency or
liquidation proceeding, regardless of whether allowed or allowable in such
insolvency or liquidation proceeding) Loan Documents.

 

(b)           Any sums which may be advanced or paid by the Trustee or the
Mortgagee or any Other Secured Person under the terms hereof or of the Loan
Documents on account of the failure of the Mortgagor to comply with the
covenants of the Mortgagor contained herein, in the Loan Documents; and all
other obligations, liabilities and indebtedness of the Mortgagor arising
pursuant to the provisions of this Mortgage or the Loan Documents.

 

(c)           Any and all renewals, modifications, substitutions, rearrangements
or extensions of any of the foregoing, whether in whole or in part.

 

Section 2.04          Fixture Filing, Etc.  Without in any manner limiting the
generality of any of the other provisions of this Mortgage: (i) some portions of
the goods described or to which reference is made herein are or are to become
Fixtures on the land described or to which reference is made herein or on
Exhibit A; (ii) the security interests created hereby under applicable
provisions of the Applicable UCC will attach to all As-Extracted Collateral (all
minerals including oil and gas and the Accounts resulting from the sale thereof
at the wellhead or minehead located on the Oil and Gas Properties described or
to which reference is made herein or on Exhibit A) and all other Hydrocarbons;
(iii) this Mortgage is to be filed of record in the real estate records or other
appropriate records as a financing statement; and (iv) the Mortgagor is the
record owner of the real estate or interests in the real estate or immoveable
property comprised of the Mortgaged Property.

 

Section 2.05          Pro Rata Benefit.  This Mortgage is executed and granted
for the pro rata benefit and security of the Mortgagee and the Other Secured
Persons to secure the Secured Obligations for so long as same remains unpaid and
thereafter until the Secured Obligations have been Paid In Full In Cash.

 

--------------------------------------------------------------------------------


 

ARTICLE III
ASSIGNMENT OF AS-EXTRACTED COLLATERAL

 

Section 3.01          Assignment.

 

(a)           The Mortgagor has absolutely and unconditionally assigned,
transferred, conveyed and granted a security interest, and does hereby
absolutely and unconditionally assign, transfer, convey and grant a security
interest unto the Mortgagee, its successors and assigns, in and to:

 

(i)            all of its As-Extracted Collateral located in or relating to the
Mortgaged Properties located in the county where this Mortgage is filed,
including without limitation, all As-Extracted Collateral relating to the
Hydrocarbon Interests, the Hydrocarbons and all products obtained or processed
therefrom;

 

(ii)           the revenues and proceeds now and hereafter attributable to such
Mortgaged Properties, including the Hydrocarbons, and said products and all
payments in lieu, such as “take or pay” payments or settlements; and

 

(iii)          all amounts and proceeds hereafter payable to or to become
payable to the Mortgagor or now or hereafter relating to any part of such
Mortgaged Properties and all amounts, sums, monies, revenues and income which
become payable to the Mortgagor from, or with respect to, any of the Mortgaged
Properties, present or future, now or hereafter constituting a part of the
Hydrocarbon Interests.

 

(b)           The Hydrocarbons and products are to be delivered into pipe lines
connected with the Mortgaged Property, or to the purchaser thereof, to the
credit of the Mortgagee, for its benefit and the benefit of the Other Secured
Persons, free and clear of all taxes, charges, costs and expenses; and all such
revenues and proceeds shall be paid directly to the Mortgagee, with no duty or
obligation of any party paying the same to inquire into the rights of the
Mortgagee to receive the same, what application is made thereof, or as to any
other matter.

 

(c)           The Mortgagor agrees to perform all such acts, and to execute all
such further assignments, transfers and division orders and other instruments as
may be required or desired by the Mortgagee or any party in order to have said
proceeds and revenues so paid to the Mortgagee.  In addition to any and all
rights of a secured party under Sections 9-607 and 9-609 of the Applicable UCC,
the Mortgagee is fully authorized to receive and receipt for said revenues and
proceeds; to endorse and cash any and all checks and drafts payable to the order
of the Mortgagor or the Mortgagee for the account of the Mortgagor received from
or in connection with said revenues or proceeds and to hold the proceeds thereof
in a Deposit Account with a Lender or other acceptable commercial bank as
additional collateral securing the Secured Obligations; and to execute transfer
and division orders in the name of the Mortgagor, or otherwise, with warranties
binding the Mortgagor.  All proceeds received by the Mortgagee pursuant to this
grant and assignment shall be applied as provided in Section 5.13.

 

(d)           The Mortgagee shall not be liable for any delay, neglect or
failure to effect collection of any proceeds or to take any other action in
connection therewith or hereunder; but

 

--------------------------------------------------------------------------------


 

the Mortgagee shall have the right, at its election, in the name of the
Mortgagor or otherwise, to prosecute and defend any and all actions or legal
proceedings deemed advisable by the Mortgagee in order to collect such funds and
to protect the interests of the Mortgagee and/or the Mortgagor, with all costs,
expenses and attorneys’ fees incurred in connection therewith being paid by the
Mortgagor.

 

(e)           The Mortgagor hereby appoints the Mortgagee as its
attorney-in-fact to pursue any and all rights of the Mortgagor to Liens in the
Hydrocarbons securing payment of proceeds of runs attributable to the
Hydrocarbons.  In addition to the Liens granted to the Trustee and/or the
Mortgagee in Section 2.01(e), the Mortgagor hereby further transfers and assigns
to the Mortgagee any and all such Liens, security interests, financing
statements or similar interests of the Mortgagor attributable to its interest in
the As-Extracted Collateral, any other Hydrocarbons and proceeds of runs
therefrom arising under or created by said statutory provision, judicial
decision or otherwise.  The power of attorney granted to the Mortgagee in this
Section 3.01, being coupled with an interest, shall be irrevocable until the
Secured Obligations have been Paid In Full In Cash, at which time such power of
attorney shall automatically terminate without any further action by the
Mortgagor.

 

Section 3.02          No Modification of Payment Obligations.  Nothing herein
contained shall modify or otherwise alter the obligation of the Mortgagor to
make prompt payment of all amounts constituting Secured Obligations when and as
the same become due regardless of whether the proceeds of the As-Extracted
Collateral and Hydrocarbons are sufficient to pay the same and the rights
provided in accordance with the foregoing assignment provision shall be
cumulative of all other security of any and every character now or hereafter
existing to secure payment of the Secured Obligations.  Nothing in this
Article III is intended to be an acceptance of collateral in satisfaction of the
Secured Obligations.

 

ARTICLE IV
REPRESENTATIONS, WARRANTIES AND COVENANTS

 

The Mortgagor hereby represents, warrants and covenants as follows:

 

Section 4.01          Title.  To the extent of the undivided interests specified
on Exhibit A, the Mortgagor has good and defensible title to and is possessed of
the Hydrocarbon Interests and has good title to the UCC Collateral.  The
Collateral is free of any and all Liens except Permitted Encumbrances.

 

Section 4.02          Perfected Liens; Defend Title.

 

(a)           This Mortgage is, and always will be kept, a subsisting first Lien
upon the Mortgaged Property; and a valid, absolute assignment of the Mortgaged
Property constituting as-extracted collateral.  No intention to subordinate the
first priority Lien granted in favor of the Mortgagee is to be hereby implied or
expressed by the permitted existence of any Excepted Liens.

 

(b)           The Liens granted in the UCC Collateral pursuant to this Mortgage
upon the filing of financing statements in the appropriate offices in the
appropriate jurisdictions (which filings have been delivered to the Mortgagee in
completed form) will constitute valid

 

--------------------------------------------------------------------------------


 

perfected, first priority Liens in all of the UCC Collateral in favor of the
Mortgagee, for the ratable benefit of the Lenders, as collateral security for
the Secured Obligations, enforceable in accordance with the terms hereof against
all creditors of the Mortgagor and any Persons purporting to purchase any UCC
Collateral from the Mortgagor and are prior to all other Liens on the UCC
Collateral in existence on the date hereof except for (i) Liens that have
priority claim on the UCC Collateral by operation of law and (ii) those
financing statements filed of record in connection with joint operating
agreements prior to the date hereof.

 

(c)           The Mortgagor will warrant and defend the title to the Collateral
against the claims and demands of all other Persons whomsoever and will maintain
and preserve the Lien created hereby (and its priority) until the Secured
Obligations shall be Paid In Full In Cash.  If (i) an adverse claim be made
against or a cloud develop upon the title to any part of the Collateral other
than a Permitted Encumbrance or (ii) any Person, including the holder of a
Permitted Encumbrance, shall challenge the priority or validity of the Liens
created by this Mortgage, then the Mortgagor agrees to immediately defend
against such adverse claim, take appropriate action to remove such cloud or
subordinate such Permitted Encumbrance, in each case, at the Mortgagor’s sole
cost and expense.  The Mortgagor further agrees that the Trustee and/or the
Mortgagee may take such other action as they deem advisable to protect and
preserve their interests in the Collateral, and in such event the Mortgagor will
indemnify the Trustee and the Mortgagee against any and all cost, attorneys’
fees and other expenses which they may incur in defending against any such
adverse claim or taking action to remove any such cloud.

 

Section 4.03          Not a Foreign Person.  The Mortgagor is not a “foreign
person” within the meaning of the Code, Sections 1445 and 7701 (i.e. the
Mortgagor is not a non-resident alien, foreign corporation, foreign partnership,
foreign trust or foreign estate as those terms are defined in the Code and any
regulations promulgated thereunder).

 

Section 4.04          Power to Create Lien and Security.  The Mortgagor has full
power and lawful authority to grant, bargain, sell, assign, transfer, mortgage
and convey a security interest in all of the Collateral in the manner and form
herein provided.  No authorization, approval, consent or waiver of any lessor,
sublessor, Governmental Authority or other party or parties whomsoever is
required in connection with the execution and delivery by the Mortgagor of this
Mortgage.

 

Section 4.05          Revenue and Cost Bearing Interest.  The Mortgagor’s
ownership of the Hydrocarbon Interests and the undivided interests therein as
specified on Exhibit A will, after giving full effect to all Permitted
Encumbrances, afford the Mortgagor not less than those net interests (expressed
as a fraction, percentage or decimal) in the production from or which is
allocated to such Hydrocarbon Interest specified as Net Revenue Interest on
attached Exhibit A and will cause the Mortgagor to bear not more than that
portion (expressed as a fraction, percentage or decimal), specified as Working
Interest on Exhibit A, of the costs of drilling, developing and operating the
wells identified on Exhibit A except to the extent of any proportionate
corresponding increase in the Net Revenue Interest.

 

Section 4.06          Rentals Paid; Leases in Effect.  All rentals and royalties
due and payable in accordance with the terms of any leases or subleases
comprising a part of the Mortgaged

 

--------------------------------------------------------------------------------


 

Property have been duly paid or provided for, and all leases or subleases
comprising a part of the Oil and Gas Property are in full force and effect.

 

Section 4.07          Operation By Third Parties.  If any portion of the
Mortgaged Property is comprised of interests which are not working interests or
which are not operated by the Mortgagor or one of its Affiliates, then with
respect to such interests and properties, the Mortgagor’s covenants as expressed
in this Article III are modified to require that the Mortgagor use reasonable
commercial efforts to obtain compliance with such covenants by the working
interest owners or the operator or operators of such Mortgaged Properties.

 

Section 4.08          Failure to Perform.  The Mortgagor agrees that if it fails
to perform any act or to take any action which it is required to perform or take
hereunder or pay any money which the Mortgagor is required to pay hereunder,
each of the Mortgagee and the Trustee, in the Mortgagor’s name or its or their
own name, may, but shall not be obligated to, perform or cause to perform such
act or take such action or pay such money, and any expenses so incurred by
either of them and any money so paid by either of them shall be a demand
obligation owing by the Mortgagor to the Mortgagee or the Trustee, as the case
may be, and each of the Mortgagee and the Trustee, upon making such payment,
shall be subrogated to all of the rights of the Person receiving such payment. 
Each amount due and owing by the Mortgagor to each of the Mortgagee and the
Trustee pursuant to this Mortgage shall bear interest from the date of such
expenditure or payment to such Person until paid at the Post Default Rate.

 

ARTICLE V
RIGHTS AND REMEDIES

 

Section 5.01          Event of Default.  An Event of Default under any of the
Secured Transaction Documents shall be an “Event of Default” under this
Mortgage.

 

Section 5.02          Foreclosure and Sale.

 

(a)           If an Event of Default shall occur and be continuing, to the
extent provided by applicable law, the Mortgagee shall have the right and option
to proceed with foreclosure by: (i) with respect to that portion of the
Mortgaged Property located in any Deed of Trust State directing the Trustee to
proceed, and (ii) with respect to that portion of the Mortgaged Property located
in any Mortgage State proceeding, with foreclosure and to sell all or any
portion of such Mortgaged Property at one or more sales, as an entirety or in
parcels, at such place or places in otherwise such manner and upon such notice
as may be required by law, or, in the absence of any such requirement, as the
Mortgagee may reasonably deem appropriate, and to make conveyance to the
purchaser or purchasers.  Where the Mortgaged Property is situated in more than
one jurisdiction, notice as above provided shall be posted and filed in all such
jurisdictions (if such notices are required by law), and all such Mortgaged
Property may be sold in any such jurisdiction and any such notice shall
designate the jurisdiction where such Mortgaged Property is to be sold.  Nothing
contained in this Section 5.02 shall be construed so as to limit in any way any
rights to sell the Mortgaged Property or any portion thereof by private sale if
and to the extent that such private sale is permitted under the laws of the
applicable jurisdiction or by public or private sale after entry of a judgment
by any court of competent jurisdiction so ordering.  The Mortgagor hereby
irrevocably appoints the Trustee and the

 

--------------------------------------------------------------------------------


 

Mortgagee, with full power of substitution, to be the attorneys-in-fact of the
Mortgagor and in the name and on behalf of the Mortgagor to execute and deliver
any deeds, transfers, conveyances, assignments, assurances and notices which the
Mortgagor ought to execute and deliver and do and perform any and all such acts
and things which the Mortgagor ought to do and perform under the covenants
herein contained and generally, to use the name of the Mortgagor in the exercise
of all or any of the powers hereby conferred on the Trustee and/or the
Mortgagee; provided, however, that such power of attorney shall automatically
terminate without any further action by the Mortgagor at such time as the
Secured Obligations have been Paid In Full In Cash.  At any such sale:
(i) whether made under the power herein contained or any other legal enactment,
or by virtue of any judicial proceedings or any other legal right, remedy or
recourse, it shall not be necessary for the Trustee or the Mortgagee, as
appropriate, to have physically present, or to have constructive possession of,
the Mortgaged Property (the Mortgagor hereby covenanting and agreeing to deliver
any portion of the Mortgaged Property not actually or constructively possessed
by the Trustee or the Mortgagee immediately upon his or its demand) and the
title to and right of possession of any such property shall pass to the
purchaser thereof as completely as if the same had been actually present and
delivered to purchaser at such sale, (ii) each instrument of conveyance executed
by the Trustee or the Mortgagee shall contain a general warranty of title,
binding upon the Mortgagor and its successors and assigns, (iii) each and every
recital contained in any instrument of conveyance made by the Trustee or the
Mortgagee shall conclusively establish the truth and accuracy of the matters
recited therein, including, without limitation, nonpayment of the Secured
Obligations, advertisement and conduct of such sale in the manner provided
herein and otherwise by law and appointment of any successor trustee hereunder,
(iv) any and all prerequisites to the validity thereof shall be conclusively
presumed to have been performed, (v) the receipt of the Trustee, the Mortgagee
or of such other party or officer making the sale shall be a sufficient
discharge to the purchaser or purchasers for its purchase money and no such
purchaser or purchasers, or its assigns or personal representatives, shall
thereafter be obligated to see to the application of such purchase money, or be
in any way answerable for any loss, misapplication or nonapplication thereof,
(vi) to the fullest extent permitted by law, the Mortgagor shall be completely
and irrevocably divested of all of its right, title, interest, claim and demand
whatsoever, either at law or in equity, in and to the property sold and such
sale shall be a perpetual bar both at law and in equity against the Mortgagor,
and against any and all other Persons claiming or to claim the property sold or
any part thereof, by, through or under the Mortgagor, and (vii) to the extent
and under such circumstances as are permitted by law, the Mortgagee may be a
purchaser at any such public sale, and shall have the right, after paying or
accounting for all costs of said sale or sales, to credit the amount of the bid
upon the amount of the Secured Obligations (in the order of priority set forth
in Section 5.13) in lieu of cash payment.

 

(b)           If an Event of Default shall occur and be continuing, then (i) the
Mortgagee shall be entitled to all of the rights, powers and remedies afforded a
secured party by the Applicable UCC with reference to the UCC Collateral or
(ii) the Trustee or the Mortgagee may proceed as to any Collateral in accordance
with the rights and remedies granted under this Mortgage or applicable law in
respect of the Collateral.  Such rights, powers and remedies shall be cumulative
and in addition to those granted to the Trustee or the Mortgagee under any other
provision of this Mortgage or under any other Loan Document.  Written notice
mailed to the Mortgagor as provided herein at least ten (10) days prior to the
date of public sale of any part of the Collateral which is personal property
subject to the provisions of the Applicable UCC, or

 

--------------------------------------------------------------------------------


 

prior to the date after which private sale of any such part of the Collateral
will be made, shall constitute reasonable notice.

 

Section 5.03          Substitute Trustees and Agents.  Each of the Trustee and
the Mortgagee or its successor or substitute may appoint or delegate any one or
more Persons as agent to perform any act or acts necessary or incident to any
sale held by the Trustee or the Mortgagee, including, without limitation, the
posting of notices and the conduct of sale, but in the name and on behalf of the
Trustee or the Mortgagee or its successor or substitute, as applicable.  If the
Trustee or the Mortgagee or its successor or substitute shall have given notice
of sale hereunder, any successor or substitute to such Person thereafter
appointed may complete the sale and the conveyance of the property pursuant
thereto as if such notice had been given by the successor or substitute trustee
conducting the sale.

 

Section 5.04          Judicial Foreclosure; Receivership.  If any of the Secured
Obligations shall become due and payable and shall not be promptly paid, the
Trustee or the Mortgagee shall have the right and power to proceed by a suit or
suits in equity or at law, whether for the specific performance of any covenant
or agreement herein contained or in aid of the execution of any power herein
granted, or for any foreclosure hereunder or for the sale of the Collateral
under the judgment or decree of any court or courts of competent jurisdiction,
or for the appointment of a receiver pending any foreclosure hereunder or the
sale of the Collateral under the order of a court or courts of competent
jurisdiction or under executory or other legal process, or for the enforcement
of any other appropriate legal or equitable remedy.  Any money advanced by the
Trustee and/or the Mortgagee in connection with any such receivership shall be a
demand obligation (which obligation the Mortgagor hereby expressly promises to
pay) owing by the Mortgagor to the Trustee and/or the Mortgagee and shall bear
interest from the date of making such advance by the Trustee and/or the
Mortgagee until paid at the Post Default Rate.

 

Section 5.05          Separate Sales.  The Collateral may be sold in one or more
parcels and to the extent permitted by applicable law in such manner and order
as the Mortgagee, in its sole discretion, may elect, it being expressly
understood and agreed that the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

Section 5.06          Possession of Mortgaged Property.  If an Event of Default
shall have occurred and be continuing, then, to the extent permitted by
applicable law, the Trustee or the Mortgagee shall have the right and power to
enter into and upon and take possession of all or any part of the Collateral in
the possession of the Mortgagor, its successors or assigns, or its or their
agents or servants, and may exclude the Mortgagor, its successors or assigns,
and all Persons claiming under the Mortgagor, and its or their agents or
servants wholly or partly therefrom; and, holding the same, the Mortgagee may
use, administer, manage, operate and control the Collateral and conduct the
business thereof to the same extent as the Mortgagor, its successors or assigns,
might at the time do and may exercise all rights and powers of the Mortgagor, in
the name, place and stead of the Mortgagor, or otherwise as the Mortgagee shall
deem best.  All costs, expenses and liabilities of every character incurred by
the Trustee and/or the Mortgagee in administering, managing, operating, and
controlling the Mortgaged Property shall constitute a demand obligation (which
obligation the Mortgagor hereby expressly promises to pay) owing by the
Mortgagor to the Trustee and/or the Mortgagee and shall bear interest from date
of expenditure

 

--------------------------------------------------------------------------------


 

until paid at the Post Default Rate, all of which shall constitute a portion of
the Secured Obligations.

 

Section 5.07          Occupancy After Foreclosure.  In the event there is a
foreclosure sale hereunder and at the time of such sale the Mortgagor or the
Mortgagor’s heirs, devisees, representatives, successors or assigns or any other
Person claiming any interest in the Collateral by, through or under the
Mortgagor, are occupying or using the Mortgaged Property or any part thereof,
each and all shall immediately become the tenant of the purchaser at such sale,
which tenancy shall be a tenancy from day to day, terminable at the will of
either the landlord or tenant, or at a reasonable rental per day based upon the
value of the property occupied, such rental to be due daily to the purchaser; to
the extent permitted by applicable law, the purchaser at such sale shall,
notwithstanding any language herein apparently to the contrary, have the sole
option to demand immediate possession following the sale or to permit the
occupants to remain as tenants at will.  In the event the tenant fails to
surrender possession of said property upon demand, the purchaser shall be
entitled to institute and maintain a summary action for possession of the
Mortgaged Property (such as an action for forcible entry and detainer) in any
court having jurisdiction.

 

Section 5.08          Remedies Cumulative, Concurrent and Nonexclusive.  Every
right, power, privilege and remedy herein given to the Trustee or the Mortgagee
shall be cumulative and in addition to every other right, power and remedy
herein specifically given or now or hereafter existing in equity, at law or by
statute (including specifically those granted by the Applicable UCC in effect
and applicable to the Collateral or any portion thereof).  Each and every right,
power, privilege and remedy whether specifically herein given or otherwise
existing may be exercised from time to time and so often and in such order as
may be deemed expedient by the Trustee or the Mortgagee, and the exercise, or
the beginning of the exercise, or the abandonment, of any such right, power,
privilege or remedy shall not be deemed a waiver of the right to exercise, at
the same time or thereafter any other right, power, privilege or remedy.  No
delay or omission by the Trustee or the Mortgagee or any Other Secured Person in
the exercise of any right, power or remedy shall impair any such right, power,
privilege or remedy or operate as a waiver thereof or of any other right, power,
privilege or remedy then or thereafter existing.

 

Section 5.09          No Release of Obligations.  Neither the Mortgagor nor any
other Person hereafter obligated for payment of all or any part of the Secured
Obligations shall be relieved of such obligation by reason of (a) the failure of
the Trustee to comply with any request of the Mortgagor or any other Person so
obligated to foreclose the Lien of this Mortgage or to enforce any provision
hereunder or under the Promissory Note; (b) the release, regardless of
consideration, of the Mortgaged Property or any portion thereof or interest
therein or the addition of any other property to the Mortgaged Property; (c) any
agreement or stipulation between any subsequent owner of the Mortgaged Property
and the Mortgagee extending, renewing, rearranging or in any other way modifying
the terms of this Mortgage without first having obtained the consent of, given
notice to or paid any consideration to the Mortgagor or such other Person , and
in such event the Mortgagor and all such other Persons shall continue to be
liable to make payment according to the terms of any such extension or
modification agreement unless expressly released and discharged in writing by
the Mortgagee; or (d) by any other act or occurrence save and except the
complete payment of the Secured Obligations and the complete fulfillment of all
obligations hereunder or under the Promissory Note.

 

--------------------------------------------------------------------------------

 


 

Section 5.10          Release of and Resort to Collateral.  The Mortgagee may
release, regardless of consideration, any part of the Collateral without, as to
the remainder, in any way impairing, affecting, subordinating or releasing the
Lien created in or evidenced by this Mortgage or its stature as a first and
prior Lien in and to the Collateral, and without in any way releasing or
diminishing the liability of any Person or entity liable for the repayment of
the Secured Obligations.  For payment of the Secured Obligations, the Mortgagee
may resort to any other security therefor held by the Mortgagee or the Trustee
in such order and manner as the Mortgagee may elect.

 

Section 5.11          Waiver of Redemption, Notice and Marshalling of
Assets, Etc.  To the fullest extent permitted by law, the Mortgagor hereby
irrevocably and unconditionally waives and releases (a) all benefits that might
accrue to the Mortgagor by virtue of any present or future moratorium law or
other law exempting the Collateral from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) all notices of
any Event of Default or of the Mortgagee’s intention to accelerate maturity of
the Secured Obligations or of any election to exercise or any actual exercise of
any right, remedy or recourse provided for hereunder or under any Loan Document
or available at law; and (c) any right to a marshalling of assets or a sale in
inverse order of alienation.  If any law referred to in this Mortgage and now in
force, of which the Mortgagor or its successor or successors might take
advantage despite the provisions hereof, shall hereafter be repealed or cease to
be in force, such law shall thereafter be deemed not to constitute any part of
the contract herein contained or to preclude the operation or application of the
provisions hereof.  If the laws of any state which provides for a redemption
period do not permit the redemption period to be waived, the redemption period
is specifically reduced to the minimum amount of time allowable by statute.

 

Section 5.12          Discontinuance of Proceedings.  If the Trustee or the
Mortgagee shall have proceeded to invoke any right, remedy or recourse permitted
hereunder or under any Loan Document or available at law and shall thereafter
elect to discontinue or abandon same for any reason, then it shall have the
unqualified right so to do and, in such an event, the parties shall be restored
to their former positions with respect to the Secured Obligations, this
Mortgage, the Promissory Note, the Collateral and otherwise, and the rights,
remedies, recourses and powers of the Trustee and the Mortgagee, as applicable,
shall continue as if same had never been invoked.

 

Section 5.13          Application of Proceeds.  The proceeds of any sale of the
Mortgaged Property or any part thereof and all other monies received in any
proceedings for the enforcement hereof or otherwise, whose application has not
elsewhere herein been specifically provided for, shall be applied to the payment
of all reasonable expenses incurred by the Trustee or the Mortgagee incident to
the enforcement of this Mortgage, the Promissory Note to collect any portion of
the Secured Obligations (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof, and of conveyances, and court costs, compensation of
agents and employees, legal fees and a reasonable commission to the Trustee
acting, if applicable), and to the payment of all other reasonable charges,
expenses, liabilities and advances incurred or made by the Trustee or the
Mortgagee under this Mortgage or in executing any trust or power hereunder.

 

--------------------------------------------------------------------------------


 

Section 5.14          Resignation of Operator.  In addition to all rights and
remedies under this Mortgage at law and in equity, if any Event of Default shall
occur and the Trustee or the Mortgagee shall exercise any remedies under this
Mortgage with respect to any portion of the Mortgaged Property (or the Mortgagor
shall transfer any Mortgaged Property “in lieu of” foreclosure) whereupon the
Mortgagor is divested of its title to any of the Collateral, the Mortgagee shall
have the right to request that any operator of any Mortgaged Property which is
either the Mortgagor to resign as operator under the joint operating agreement
applicable thereto, and no later than 60 days after receipt by the Mortgagor of
any such request, the Mortgagor shall resign (or cause such other party to
resign) as operator of such Collateral.

 

Section 5.15          Indemnity.  THE INDEMNIFIED PARTIES SHALL NOT BE
LIABLE, IN CONNECTION WITH ANY ACTION TAKEN, FOR ANY LOSS SUSTAINED BY THE
MORTGAGOR RESULTING FROM AN ASSERTION THAT THE MORTGAGEE HAS RECEIVED FUNDS FROM
THE PRODUCTION OF HYDROCARBONS CLAIMED BY THIRD PERSONS OR ANY ACT OR OMISSION
OF ANY INDEMNIFIED PARTY IN ADMINISTERING, MANAGING, OPERATING OR CONTROLLING
THE MORTGAGED PROPERTY INCLUDING SUCH LOSS WHICH MAY RESULT FROM THE ORDINARY
NEGLIGENCE OF AN INDEMNIFIED PARTY UNLESS SUCH LOSS IS CAUSED BY THE WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE OF THE INDEMNIFIED PARTY SEEKING INDEMNITY.  NO
INDEMNIFIED PARTY SHALL BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION,
DUTY OR LIABILITY OF THE MORTGAGOR.  THE MORTGAGOR SHALL AND DOES HEREBY AGREE
TO INDEMNIFY EACH INDEMNIFIED PARTY FOR, AND TO HOLD EACH INDEMNIFIED PARTY
HARMLESS FROM, ANY AND ALL LIABILITY, LOSS OR DAMAGE WHICH MAY OR MIGHT BE
INCURRED BY ANY INDEMNIFIED PARTY BY REASON OF THIS MORTGAGE OR THE EXERCISE OF
RIGHTS OR REMEDIES HEREUNDER.  IF ANY INDEMNIFIED PARTY SHALL MAKE ANY
EXPENDITURE ON ACCOUNT OF ANY SUCH LIABILITY, LOSS OR DAMAGE, THE AMOUNT
THEREOF, INCLUDING COSTS, EXPENSES AND REASONABLE ATTORNEYS’ FEES, SHALL BE A
DEMAND OBLIGATION (WHICH OBLIGATION THE MORTGAGOR HEREBY EXPRESSLY PROMISES TO
PAY) OWING BY THE MORTGAGOR TO SUCH INDEMNIFIED PARTY AND SHALL BEAR INTEREST
FROM THE DATE EXPENDED UNTIL PAID AT THE POST DEFAULT RATE, SHALL BE A PART OF
THE SECURED OBLIGATIONS AND SHALL BE SECURED BY THIS MORTGAGE AND ANY OTHER LOAN
DOCUMENT.  THE MORTGAGOR HEREBY ASSENTS TO, RATIFIES AND CONFIRMS ANY AND ALL
ACTIONS OF EACH INDEMNIFIED PARTY WITH RESPECT TO THE MORTGAGED PROPERTY TAKEN
UNDER AND IN COMPLIANCE WITH THE TERMS OF THIS MORTGAGE.  THE LIABILITIES OF THE
MORTGAGOR AS SET FORTH IN THIS SECTION 5.15 SHALL SURVIVE THE TERMINATION OF
THIS MORTGAGE.

 

ARTICLE VI
THE TRUSTEE

 

Section 6.01          Duties, Rights, and Powers of Trustee.  The Trustee shall
have no duty to see to any recording, filing or registration of this Mortgage or
any other instrument in addition or supplemental thereto, or to give any notice
thereof, or to see to the payment of or be under any duty in respect of any tax
or assessment or other governmental charge which may be levied or assessed on
the Mortgaged Property, or any part thereof, or against the Mortgagor, or to see
to the performance or observance by the Mortgagor of any of the covenants and
agreements contained herein.  The Trustee shall not be responsible for the
execution, acknowledgment or validity of this Mortgage or of any instrument in
addition or supplemental hereto or for the sufficiency of the security purported
to be created hereby, and makes no representation in respect

 

--------------------------------------------------------------------------------


 

thereof or in respect of the rights of the Mortgagee.  The Trustee shall have
the right to advise with counsel upon any matters arising hereunder and shall be
fully protected in relying as to legal matters on the advice of counsel.  The
Trustee shall not incur any personal liability hereunder except for the
Trustee’s own gross negligence and willful misconduct; and the Trustee shall
have the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by him hereunder, believed
by him in good faith to be genuine.

 

Section 6.02          Successor Trustee.  The Trustee may resign by written
notice addressed to the Mortgagee or be removed at any time with or without
cause by an instrument in writing duly executed on behalf of the Mortgagee.  In
case of the death, resignation or removal of the Trustee, a successor trustee
may be appointed by the Mortgagee by instrument of substitution complying with
any applicable Governmental Requirements, or, in the absence of any such
requirement, without other formality than appointment and designation in
writing.  Written notice of such appointment and designation shall be given by
the Mortgagee to the Mortgagor, but the validity of any such appointment shall
not be impaired or affected by failure to give such notice or by any defect
therein.  Such appointment and designation shall be full evidence of the right
and authority to make the same and of all the facts therein recited, and, upon
the making of any such appointment and designation, this Mortgage shall vest in
the successor trustee all the estate and title in and to all of the Mortgaged
Property, and the successor trustee shall thereupon succeed to all of the
rights, powers, privileges, immunities and duties hereby conferred upon the
Trustee named herein, and one such appointment and designation shall not exhaust
the right to appoint and designate a successor trustee hereunder but such right
may be exercised repeatedly as long as any Secured Obligations remains unpaid
hereunder.  To facilitate the administration of the duties hereunder, the
Mortgagee may appoint multiple trustees to serve in such capacity or in such
jurisdictions as the Mortgagee may designate.

 

Section 6.03          Retention of Moneys.  All moneys received by the Trustee
shall, until used or applied as herein provided, be held in trust for the
purposes for which they were received, but need not be segregated in any manner
from any other moneys (except to the extent required by law) and the Trustee
shall be under no liability for interest on any moneys received by him
hereunder.

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.01          Instrument Construed as Mortgage, Etc.  With respect to
any portions of the Mortgaged Property located in any state or other
jurisdiction the laws of which do not provide for the use or enforcement of a
deed of trust or the office, rights and authority of the Trustee as herein
provided, the general language of conveyance hereof to the Trustee is intended
and the same shall be construed as words of mortgage unto and in favor of the
Mortgagee and the rights and authority granted to the Trustee herein may be
enforced and asserted by the Mortgagee in accordance with the laws of the
jurisdiction in which such portion of the Mortgaged Property is located and the
same may be foreclosed at the option of the Mortgagee as to any or all such
portions of the Mortgaged Property in any manner permitted by the laws of the
jurisdiction in which such portions of the Mortgaged Property is situated.  This
Mortgage may be construed as a mortgage, deed of trust, chattel mortgage,
conveyance, assignment, Security Agreement, pledge,

 

--------------------------------------------------------------------------------


 

financing statement, hypothecation or contract, or any one or more of them, in
order fully to effectuate the Lien hereof and the purposes and agreements herein
set forth.

 

Section 7.02          Releases.

 

(a)           Full Release.  If all Secured Obligations shall be Paid In Full In
Cash, the Mortgagee shall forthwith cause satisfaction and discharge of this
Mortgage to be entered upon the record at the expense of the Mortgagor and shall
execute and deliver or cause to be executed and delivered such instruments of
satisfaction and reassignment as may be appropriate.  Otherwise, this Mortgage
shall remain and continue in full force and effect.

 

(b)           Partial Release.  If any of the Mortgaged Property shall be sold,
transferred or otherwise disposed of by the Mortgagor in a transaction permitted
by the Loan Documents, then the Mortgagee, at the request and sole expense of
the Mortgagor, shall promptly execute and deliver to the Mortgagor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on the Mortgaged Property.

 

(c)           Possession of Notes.  The Mortgagor acknowledges and agrees that
possession of any note (or any replacements of any said note or other instrument
evidencing any part of the Secured Obligations) at any time by the Borrower, the
Mortgagor or any other guarantor shall not in any manner extinguish the Secured
Obligations or this Mortgage, and the Mortgagor shall have the right to issue
and reissue any of the notes from time to time as its interest or as convenience
may require, without in any manner extinguishing or affecting the Secured
Obligations or the Lien of this Mortgage.

 

Section 7.03          Severability.  If any provision hereof is invalid or
unenforceable in any jurisdiction, the other provisions hereof shall remain in
full force and effect in such jurisdiction and the remaining provisions hereof
shall be liberally construed in favor of the Trustee, the Mortgagee and the
Other Secured Persons in order to effectuate the provisions hereof.  The
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of any such provision in any other
jurisdiction.

 

Section 7.04          Successors and Assigns.  The terms used to designate any
party or group of Persons shall be deemed to include the respective heirs, legal
representatives, successors and assigns of such parties or Persons.

 

Section 7.05          Application of Payments to Certain Obligations.  If any
part of the Secured Obligations cannot be lawfully secured by this Mortgage or
if any part of the Mortgaged Property cannot be lawfully subject to the Lien
hereof to the full extent of the Secured Obligations, then all payments made
shall be applied on said Secured Obligations first in discharge of that portion
thereof which is not secured by this Mortgage.

 

Section 7.06          Nature of Covenants.  The covenants and agreements herein
contained shall constitute covenants running with the land and interests covered
or affected hereby and shall be binding upon the heirs, legal representatives,
successors and assigns of the parties hereto.

 

--------------------------------------------------------------------------------


 

Section 7.07          Notices.  All notices, requests, consents, demands and
other communications required or permitted hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by registered or
certified United States mail, postage prepaid, or by personal service (including
express or courier service) at the addresses specified in Section 7.11 (unless
changed by similar notice in writing given by the particular party whose address
is to be changed). Any such notice or communication shall be deemed to have been
given either at the time of personal delivery or, in the case of delivery at the
address and in the manner provided herein, upon receipt; provided that, service
of notice as required by the laws of any state in which portions of the
Mortgaged Property may be situated shall for all purposes be deemed appropriate
and sufficient with the giving of such notice.

 

Section 7.08          Counterparts.  This Mortgage is being executed in several
counterparts, all of which are identical, except that to facilitate recordation,
if the Mortgaged Property is situated in more than one county or parish,
descriptions of only those portions of the Mortgaged Property located in the
county or parish in which a particular counterpart is recorded shall be attached
as Exhibit A to such counterpart.  Each of such counterparts shall for all
purposes be deemed to be an original and all such counterparts shall together
constitute but one and the same instrument.  Complete copies of this Mortgage
containing the entire Exhibit A have been retained by the Mortgagee.

 

Section 7.09          Governing Law.  Insofar as permitted by otherwise
applicable law, this Mortgage shall be construed under and governed by the laws
of the State of Montana; provided, however, that, with respect to any portion of
the Mortgaged Property located outside of the State of Montana, the laws of the
place in which such property is located in, or offshore adjacent to (and State
law made applicable as a matter of Federal law), shall apply to the extent of
procedural and substantive matters relating only to the creation, perfection,
foreclosure of Liens and enforcement of rights and remedies against the
Mortgaged Property.

 

Section 7.10          Financing Statement; Fixture Filing.  This Mortgage shall
be effective as a financing statement filed as a fixture filing with respect to
all fixtures included within the Mortgaged Property and is to be filed or filed
for record in the real estate records, mortgage records or other appropriate
records of each jurisdiction where any part of the Mortgaged Property (including
said fixtures) are situated.  This Mortgage shall also be effective as a
financing statement covering minerals or the like (including oil and gas and all
other substances of value which may be extracted from the ground) and accounts
financed at the wellhead or minehead of wells or mines (As-Extracted Collateral)
located on the properties subject to the Applicable UCC and is to be filed for
record in the real estate records, UCC records or other appropriate records of
each jurisdiction where any part of the Mortgaged Property is situated.  In
addition, the Mortgagor shall execute and deliver to the Mortgagee, upon the
Mortgagee’s request, any financing statements or amendments thereof or
continuation statements thereto that the Mortgagee may require to perfect a
security interest in said items or types of property.  The Mortgagor shall pay
all costs of filing such instruments.

 

Section 7.11          Execution of Financing Statements.  Pursuant to the
Applicable UCC, the Mortgagor authorizes the Mortgagee, its counsel or its
representative, at any time and from time to time, to file or record financing
statements, continuation statements, amendments thereto and other filing or
recording documents or instruments with respect to the Mortgaged Property

 

--------------------------------------------------------------------------------


 

without the signature of the Mortgagee in such form and in such offices as the
Mortgagee reasonably determines appropriate to perfect the security interests of
the Mortgagee under this Agreement.  The Mortgagor also authorizes the
Mortgagee, its counsel or its representative, at any time and from time to time,
to file or record such financing statements that describe the collateral covered
thereby as “all assets of the Mortgagee”, “all personal property of the
Mortgagee” or words of similar effect.

 

In that regard, the following information is provided:

 

Name of Debtor:

Voyager Oil & Gas, Inc.

Address of Debtor

2812 1st Avenue North, Suite 506

 

Billings, MT 59101

 

Attention: Chief Financial Officer

State of Formation/Location

Delaware

Facsimile:

(406) 245-4914

Telephone:

(406) 245-4901

 

 

Principal Place of

 

Business of Debtor:

2812 1st Avenue North, Suite 506

 

Billings, MT 59101

 

 

Name of Secured Party:

Bonnie Turpin

 

as Administrative Agent

Address of Secured Party:

130 Cheshire Lane, #101

 

Minnetonka, MN 55305

 

 

Owner of Record of

 

Real Property:

Voyager Oil & Gas, Inc.

 

Section 7.12          Exculpation Provisions.  EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS MORTGAGE; AND AGREES THAT IT
IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS MORTGAGE; THAT IT HAS
IN FACT READ THIS MORTGAGE AND IS FULLY INFORMED AND HAS FULL NOTICE AND
KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS OF THIS MORTGAGE; THAT IT HAS
BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE
NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS MORTGAGE; AND HAS RECEIVED THE
ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS MORTGAGE; AND THAT IT RECOGNIZES
THAT CERTAIN OF THE TERMS OF THIS MORTGAGE RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY.  EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS MORTGAGE ON THE BASIS THAT THE PARTY HAD NO NOTICE
OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”

 

Section 7.13          References.  The words “herein,” “hereof,” “hereunder” and
other words of similar import when used in this Mortgage refer to this Mortgage
as a whole, and not to any

 

--------------------------------------------------------------------------------


 

particular article, section or subsection.  Any reference herein to a
Section shall be deemed to refer to the applicable Section of this Mortgage
unless otherwise stated herein.  Any reference herein to an exhibit or schedule
shall be deemed to refer to the applicable exhibit or schedule attached hereto
unless otherwise stated herein.

 

ARTICLE VIII
STATE SPECIFIC PROVISIONS

 

Section 8.01          Special North Dakota Provisions.

 

(a)           Future Obligations.  Future obligations are secured by this
Mortgage even though all or part may not yet be matured. Nothing in this
Mortgage, however, shall constitute a commitment to enter into any additional or
future transaction.  Any such commitment would require a separate writing.

 

(b)           Collateral Real Estate Mortgage.  THE PARTIES AGREE THAT THIS
MORTGAGE CONSTITUTES A COLLATERAL REAL ESTATE MORTGAGE.

 

[SIGNATURES BEGIN NEXT PAGE]

 

--------------------------------------------------------------------------------


 

EXECUTED this 22nd day of September, 2010, to be effective as of the 22nd day of
September, 2010.

 

 

VOYAGER OIL AND GAS, INC.

 

 

 

 

 

/s/ James R. Reger

 

By James R. Reger

 

Its Chief Executive Officer

 

23

--------------------------------------------------------------------------------

 